NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED

                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT

In the Interest of L.M-C., a child.       )
                                          )
                                          )
M.C.,                                     )
                                          )
              Appellant,                  )
                                          )
v.                                        )     Case No.   2D18-4466
                                          )
DEPARTMENT OF CHILDREN AND                )
FAMILIES and GUARDIAN AD LITEM            )
PROGRAM,                                  )
                                          )
              Appellees.                  )
                                          )

Opinion filed June 28, 2019.

Appeal from the Circuit Court for
Hillsborough County; Emily A. Peacock,
Judge.

Linda C. Clark of Linda C. Clark, P.A.,
Tampa, for Appellant.

Ashley Moody, Attorney General, and Mary
Soorus, Assistant Attorney General, Tampa,
for Appellee Department of Children and
Families.

Thomasina F. Moore and Joanna Summers
Brunell, Tallahassee, for Appellee Guardian
ad Litem Program.

PER CURIAM.

              Affirmed.

SILBERMAN, ROTHSTEIN-YOUAKIM, and SMITH, JJ., Concur.